 Case 1:19-cr-00447-RM Document 1 Filed 10/22/19 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00447-RM-01

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. DARNELL FOLEY

      Defendant.


                                      INDICTMENT


      The Grand Jury charges:


                                        COUNT 1

      On or about August 12, 2019, in the State and District of Colorado, the

defendant, DARNELL FOLEY, knowing he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, knowingly possessed

ammunition in and affecting interstate and foreign commerce.

      All in violation of Title 18, United States Code, Section 922(g)(1).


                                 Forfeiture Allegation

      1.      The allegations contained in Count 1 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

the provisions of Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461(c).




                                            1
 Case 1:19-cr-00447-RM Document 1 Filed 10/22/19 USDC Colorado Page 2 of 3




       2.     Upon conviction of the violations alleged in Count 1 of this Indictment

involving violations of 18 U.S.C. ' 922(g)(1), defendant, Darnell Foley, shall forfeit to the

United States pursuant to Title 18, United States Code, Section 924(d) and Title 28,

United States Code, Section 2461(c), all firearms and ammunition involved in the

commission of the offense including but not limited to the following: (1) the recovered

rifle magazine; (2) twenty rounds of Wolf brand 7.62x39 caliber ammunition; and (3) four

rounds of Sellier & Bellot brand 7.62x39 caliber ammunition.


       3.     If any of the property described in paragraph 2 above, as a result of any

act or omission of the defendant:

              a)     cannot be located upon the exercise of due diligence;

              b)     has been transferred or sold to, or deposited with, a third

                     party;

              c)     has been placed beyond the jurisdiction of the Court;

              d)     has been substantially diminished in value; or

              e)     has been commingled with other property which

                     cannot be subdivided without difficulty;


it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek




                                             2
 Case 1:19-cr-00447-RM Document 1 Filed 10/22/19 USDC Colorado Page 3 of 3




forfeiture of any other property of said defendant up to the value of the forfeitable

property.

                                                  A TRUE BILL:




                                                 Ink signature on file in Clerk’s Office
                                                 FOREPERSON



JASON R. DUNN
United States Attorney

By: s/Brian M. Dunn__________
Brian M. Dunn
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0200
Fax: 303-454-0406
E-mail: Brian.Dunn@usdoj.gov
Attorney for Government




                                             3
